Citation Nr: 1028279	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-24 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a 
right ankle condition.

2.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, prior to November 28, 2007.

3.  Entitlement to an evaluation in excess of 20 percent for 
hypertension, as of November 28, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1979 to January 
1980 and from February 1986 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran's March 2006 notice of disagreement included the 
denial of service connection for a low back condition and denial 
of entitlement to individual unemployability in the December 2005 
rating decision.  Entitlement to service connection for 
degenerative disc disease of the lumbar spine with surgical scar 
was established in an April 2008 Decision Review Officer (DRO) 
decision.  Entitlement to individual unemployability was 
established in an October 2008 rating decision.  These decisions 
are considered a full grant of the benefits sought on appeal, and 
these issues are no longer before the Board. 

During the pendency of the appeal an April 2008 DRO decision 
increased the evaluation assigned to the Veteran's hypertension 
to 20 percent disabling, effective November 28, 2007.  Inasmuch 
as a higher rating for hypertension is available, and inasmuch as 
a claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claim for a higher 
evaluation, as reflected on the title page, remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of service connection for a right knee condition, 
secondary to the service-connected right ankle condition has been 
raised by the record, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it and it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The competent medical evidence demonstrates that the 
Veteran's right ankle disability is manifested by marked 
limitation of motion with 10 degrees of dorsiflexion and 6 
degrees of plantar flexion.  

3.  Prior to November 28, 2007, hypertension was manifested by 
diastolic pressure not predominately 110mm or higher and systolic 
pressure not predominantly 200mm or higher.

4.  As of November 28, 2007, hypertension was manifested by 
diastolic pressure not predominately 120mm or higher.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for a 
right ankle disability are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5270, 5271, 5299-
5284 (2009).

2.  Prior to November 28, 2007, the criteria for an evaluation in 
excess of 10 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 
4.104, Diagnostic Code 7101 (2009).

3.  As of November 28, 2007, the criteria for an evaluation in 
excess of 20 percent for hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21, 
4.104, Diagnostic Code 7101 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in August 2005, prior to 
the date of the issuance of the appealed December 2005 rating 
decision. 

The Board further notes that, in June 2009, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the June 2009 letter, and opportunity 
for the Veteran to respond, the October 2009 supplemental SOC 
(SSOC) reflects readjudication of the claim.  Hence, the Veteran 
is not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claims adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded VA examinations in 
September 2005, November 2007, February 2008, and June 2009 that 
were fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria - Increased Ratings Generally

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing her symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Right Ankle Condition

The Veteran's right ankle condition has been evaluated under 
Diagnostic Codes 5270, 5271, and 5299-5284 during the appeal 
period.  

Under Diagnostic Code 5270 ankylosis of the ankle that is in 
plantar flexion at more than 40 degrees, or in dorsiflexion at 
more than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity is evaluated as 40 percent disabling.  
Ankylosis of the ankle in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between zero and 10 degrees is 
evaluated as 30 percent disabling.  Ankylosis of the ankle in 
plantar flexion of less than 30 degrees is evaluated as 20 
percent disabling.  38 C.F.R. § 4.71a, Code 5270.

Under Diagnostic Code 5271 a 10 percent rating is assigned for 
moderate limitation of ankle motion.  Marked limitation of ankle 
motion warrants a 20 percent evaluation.  Normal range of motion 
for the ankle is 20 degrees for dorsiflexion and 45 degrees for 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

Foot injuries that are moderate warrant a 10 percent disability 
rating.  If moderately severe, a 20 percent disability rating is 
appropriate.  If the foot injury is severe, a maximum 30 percent 
disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2008).  

There are other factors which must be considered in addition to 
those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in parts of 
the system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  38 
C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.

The Veteran claims that his right ankle condition warrants a 
higher evaluation than the currently assigned 20 percent.  He 
filed a claim for an increased evaluation in July 2005.  A 
December 2005 rating decision continued the assigned 20 percent 
disability evaluation, it is from this decision that this appeal 
arises.  The evidence pertinent to the period of appeal commences 
July 20, 2004, one year prior to when the Veteran filed the 
current claim for an increased evaluation.  

The Veteran was afforded a VA examination in September 2005.  He 
reported experiencing pain and swelling in his right ankle.  He 
also stated that the condition caused incapacitation as often as 
three times per month, and lasting for 3 days, resulting in a 
total of 45 days of incapacitation in the past year.  Upon 
examination the appearance of the ankle was within normal limits, 
there was no sign of deformity and no ankylosis.  Range of motion 
tests revealed 10 degrees of dorsiflexion, and 20 degrees of 
plantar flexion, with pain present at the ends of both ranges.  
The joint was additionally limited by pain after repetitive use 
but function was not additionally limited by fatigue, weakness, 
lack of endurance or incoordination after repetitive use.  The 
diagnosis was of a post traumatic right ankle injury with 
residuals of pain and decreased range of motion.  

At the November 2007 VA examination the Veteran reported symptoms 
of weakness, stiffness, swelling, redness, lack of endurance, and 
constant pain.  There is pain in the ankle, ball of the foot and 
the right big toe.  The pain is sharp, aching, and squeezing in 
nature.  The pain is a 10 out of 10 and is elicited by stress and 
physical activity.  Upon examination, the ankle joint showed 
tenderness and crepitus with range of motion.  There were no 
signs of deformity and no ankylosis.  Range of motion testing 
revealed 15 degrees of dorsiflexion with pain occurring at 10 
degrees, and 40 degrees of plantar flexion with pain occurring at 
35 degrees.  After repetitive use the joint function was 
additionally limited by pain, fatigue, and lack of endurance, it 
was not additionally limited by weakness or incoordination.  
There was no malunion of the os calcis or the astralgus.  The 
diagnosis was of arthritis with probable old fracture.  

A June 2009 private treatment note showed that the Veteran was 
experiencing increased persistent ankle pain.  Upon examination, 
his right ankle was diffusely swollen and tender, but had a good 
range of motion with no instability.  

The Veteran also underwent an additional VA examination in June 
2009.  He reported to experience intermittent pain with daily 
flare-ups where the severity of the pain waxes and wanes.  He 
reported limiting activity during flare-ups, which are worse in 
the evening.  He further stated that he experienced swelling, was 
unable to walk more than one block, and was not able to run at 
all.  Upon examination, there was some edema noted that was non-
pitting, there was no erythema, and no tactile crepitus.  Range 
of motion testing revealed dorsiflexion to 10 degrees with pain 
at 10 degrees after three repetitions, and plantar flexion to six 
degrees with pain at six degrees after three repetitions.  There 
were no DeLuca factors, no pain or decreased range of motion with 
any of the movements except as stated above.  There was no 
additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Reviews of x-ray files 
revealed a mild soft tissue swelling overlying the lateral 
malleolus and evidence of prior trauma.  The overall impression 
was of a chronic right ankle strain.  

Upon careful review of the evidentiary record, the Board finds 
that entitlement to an evaluation in excess of 20 percent is not 
warranted.  The Veteran's right ankle is not shown to be limited 
to a severe degree or to be ankylosed in plantar flexion between 
30 and 40 degrees, or in dorsiflexion between zero and 10 
degrees.  

The moderately severe nature of the disability supports an 
evaluation of 20 percent, and no greater, for the right ankle 
condition under Diagnostic Code 5299- 5284.  There also is no 
evidence of more than a moderate limitation of motion under 
Diagnostic Code 5271.  

The Board has also considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the Veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 
202 (1995).  The Board notes that the September 2005 examination 
stated that the Veteran's ankle function was additionally limited 
by pain after repetitive use and that the November 2007 VA 
examination stated that joint function was limited by pain, 
fatigue, and lack of endurance; however, the June 2009 VA 
examination indicated that there was no additional limitation of 
motion due to pain, fatigue, weakness, or lack of endurance 
during flare-ups or following repeated range of motion 
assessments.  The Veteran's complaints of pain, the examiner's 
observations of pain, fatigue, and lack of endurance were 
considered in the level of impairment and loss of function 
attributed to his right ankle disability and are reflected in the 
20 percent evaluation awarded.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Accordingly, the Board finds that all pertinent 
functional impairment due to the service-connected right ankle 
condition is appropriately accounted for by the assigned 
evaluations.  

Hypertension

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  For purposes of rating under this section, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood pressure of 
less than 90mm.  A rating of 10 percent requires diastolic blood 
pressure predominantly 100 or more, or systolic blood pressure 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more who requires continuous medication for 
control.  A rating of 20 percent requires diastolic blood 
pressure predominantly 110 or more, or systolic blood pressure 
predominantly 200 or more.  A rating of 40 percent requires 
diastolic pressure predominantly 120 or more.  A rating of 60 
percent requires diastolic blood pressure predominantly 130 or 
more.  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days.

The Veteran filed a claim for increased evaluation in July 2005.  

The Veteran underwent a VA examination in September 2005.  
Treatment for his hypertension was hydrochlorothiazide 
(HCTZ)/Lisinopril.  The Veteran reported symptoms of mild 
dizziness and feeling tired.  There were no findings of 
hypertensive heart disease.  Blood pressure readings at the time 
were 128/90, 126/90, and 126/90.  

The Veteran was afforded an additional VA examination in November 
2007, during which he reported the symptoms of constant headaches 
and sleepiness as a side effect of his blood pressure medication.  
Blood pressure readings at the time were 150/120, 180/120, and 
180/120.  Medication continued to be Lisinopril/HCTZ.  A 
diagnosis of malignant hypertension with abnormal EKG was given.  

A February 2008 evaluation indicated blood pressure readings of 
174/100, 160/100, and 170/110.  The veteran reported symptoms of 
fatigue, dizziness, and weakness.  The examiner suggested that 
the Veteran discontinue his Lisinopril/HCTZ treatment and change 
treatment to Lotrel.  The diagnosis was malignant hypertension, 
hypertensive heart disease, left ventricular hypertrophy, and 
coronary heart disease.  

In response to these examinations the RO increased the Veteran's 
disability evaluation to 20 percent and assigned a 30 percent 
evaluation for coronary artery disease(CAD).  

During a June 2009 VA examination, the Veteran's blood pressures 
were 124/90, 124/90, and 124/90.  

An additional VA examination was given in September 2009.  The 
blood pressure readings at this examination were 126/80, 120/80, 
and 120/78.  The diagnosis was essential hypertension controlled 
with daily Lisinopril/HCTZ treatment.  

Based on a review of the preceding evidence and all of the 
evidence of record, the Board finds that Veteran's hypertension 
is not manifested by diastolic blood pressure predominately 110 
or more or systolic blood pressure predominantly 200 or more 
prior to November 28, 2007.  Therefore, an evaluation in excess 
of 10 percent for the Veteran's hypertension is not warranted.  

As of November 28, 2007, the Veteran's diastolic blood pressures 
are not predominantly 120 or more.  Although there are diastolic 
pressures during the period that measure 120, there are only 
three and the most recent examinations reveal that the Veteran's 
diastolic blood pressures are not predominantly 120 or over.  
Therefore, an evaluation in excess of 20 percent for hypertension 
is not warranted.  

Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b) (1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).  Here, as discussed above, the rating criteria for 
the service-connected ankle and hypertension disabilities 
reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluations is required.  Id.


ORDER

Prior to November 28, 2007, entitlement to an evaluation in 
excess of 10 percent for hypertension, is denied.

As of November 28, 2007, entitlement to an evaluation in excess 
of 20 percent for hypertension is denied.

Entitlement to an evaluation in excess of 20 percent for a right 
ankle condition is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


